                        IN UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


                                              )
IN RE APPLICATION OF THE                      )
UNITED STATES OF AMERICA FOR                  )       Case Number:      3:20-mj-119
A CRIMINAL COMPLAINT AND AN                   )
ARREST WARRANT FOR                            )
MANUEL OPPENHEIMER                            )



     AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND AN ARREST

                                           WARRANT

       I, Alexander Hirst, being first duly sworn, hereby depose and state as follows:

                                    AGENT BACKGROUND

       1.       I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since June 2014. As such, I am a “Federal Law Enforcement Officer” of the United States. I

am currently assigned to the Charlotte Division, Violent Crimes Against Children Program and

am designated to work a variety of criminal matters, including child sexual exploitation, Internet

crimes against children, and human trafficking. As part of my duties, I investigate violations of

federal law, including the online exploitation of children, particularly in relation to violations of

Title 18, United States Code (USC), Sections 2251, 2252 and 2252A which criminalize, among

other things, the production, advertisement, possession, receipt, accessing with intent to view and

transportation of child pornography.

       2.      Your Affiant submits that there is probable cause to believe that on or about April

16, 2020, in the Western District of North Carolina, MANUEL OPPENHEIMER (“Defendant”),

of Brooklyn, New York, did travel in interstate commerce with a motivating purpose of engaging




         Case 3:20-mj-00119-DSC Document 1-1 Filed 04/27/20 Page 1 of 5
in illicit sexual conduct, as defined in 18 United States Code Section 2423(f), with another person,

all in violation of Title 18, United States Code, Section 2423(b).

       3.         The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This Affidavit is intended

to show merely that there is sufficient probable cause for the requested Warrant and does not set

forth all of my knowledge about this matter.

                                       PROBABLE CAUSE

       4.         On April 16, 2020, Union County Sheriff's Office completed a missing person

report. The relative of a 14-year-old female victim reported the victim had run away and was

possibly in Charlotte with a 26-year-old adult male, later identified as the defendant. The relative

was able to research the victim's call log via an "AT&T app" and identify the victim’s possible

location. Charlotte-Mecklenburg Police Department (“CMPD”) responded to an address in

Charlotte, North Carolina where the victim and the defendant were located. The victim was

subsequently transferred to Union County.

       5.         On April 17, 2020, Union County Sheriff's Office alerted the CMPD Central

Division the victim disclosed she had sexual intercourse with the defendant at the address in

Charlotte, North Carolina. The victim was taken to the hospital for a sexual assault examination.

       6.         CMPD Detectives spoke with the victim who disclosed penile-vaginal penetration

with the twenty-six (26) year old male, defendant, a few hours earlier on April 16, 2020, in

Charlotte. The victim stated that the incident occurred in the bedroom of an "Airbnb" rented by

the defendant..




         Case 3:20-mj-00119-DSC Document 1-1 Filed 04/27/20 Page 2 of 5
       7.      The victim reported she met the defendant on "Omegle," a free online chat website,

and communicated using her phone. The defendant's contact information was saved in her phone

under a "ring emoji".

       8.      After the victim’s initial disclosure to Union County, CMPD patrol officers

returned to the incident address. The patrol officers obtained consent to search the apartment from

the defendant. The defendant agreed to voluntarily speak with detectives at the Law Enforcement

Center in Charlotte NC 28202.

       9.      The defendant was interviewed and admitted having first met the victim on Omegle

before beginning to talk to her on Snapchat, which is a is a mobile native app which allows users

to securely share messages, photos, and videos. The defendant stated that he and the victim would

“role play” that she was 14 or 15 years old and he was an older guy. During the course of the

Snapchats the victim sent a picture of herself in her underwear to the defendant. This is the only

picture the defendant saved on his phone, and this picture was shown to the CMPD detectives.

       10.      The defendant, who advised that he lived in Brooklyn, New York, stated he and

the victim decided to meet now because of the COVID outbreak, otherwise they might have to

wait a year before the outbreak ended. The defendant advised that he traveled from New York to

Charlotte on April 16, 2020 to meet with the victim.

       11.     The defendant initially denied having sex with the victim, and stated that the

victim’s relative and the police were both calling him for several hours before the victim arrived

at his AirBnB. The defendant acknowledged that the police and victim’s relative told him that the

victim was only 14 years old. Nonetheless, the defendant advised that later in the night, the

defendant sent a Lyft to pick the victim up from Union County and bring her to Charlotte.




         Case 3:20-mj-00119-DSC Document 1-1 Filed 04/27/20 Page 3 of 5
       12.     After agreeing to give a buccal swap for DNA to CMPD detectives, the defendant

admitted that he and the victim engaged in vaginal penile sex. According to defendant, this

occurred after defendant had been informed by numerous times by police and the victim’s relative

that the victim was only fourteen years old. According to the defendant, he and the victim were

only together for about five minutes.

       13.     Based on this information, there is probable cause to believe the defendant traveled

in interstate commerce for the purpose of engaging in illicit sexual conduct with another person,

to with: knowingly engaging in a sex act with a child between the ages of 12 and 14 when the

defendant is more than four years older.


                                           CONCLUSION


       14.     Based on the foregoing, your Affiant submits this Affidavit which supports

probable cause for a Warrant to arrest MANUEL OPPENHEIMER for having violated Title 18,

United States Code, Section 2423(b), which prohibits a person to travel in interstate commerce

with the purpose of engaging in any illicit sexual conduct.

                                             ____________________________________
                                             Alexander Hirst
                                             Special Agent - FBI
                                             Affiant


Sworn before the undersigned this the _27th_day of April 2020.


In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of this
Affidavit, which was submitted to me by reliable electronic means, on this 27th day of
April, 2020, at 3:45 p.m.




         Case 3:20-mj-00119-DSC Document 1-1 Filed 04/27/20 Page 4 of 5
                    Signed: April 27, 2020




Case 3:20-mj-00119-DSC Document 1-1 Filed 04/27/20 Page 5 of 5
